            Case 1:19-cv-01974-TNM Document 48 Filed 09/19/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON WAYS AND MEANS,
UNITED STATES HOUSE OF
REPRESENTATIVES,

                       Plaintiff,
       v.

UNITED STATES DEPARTMENT OF THE                              Case No. 19-cv-1974 (TNM)
TREASURY, et al.,

                       Defendants,

DONALD J. TRUMP, et al.,

                       Defendant-Intervenors.


               CONSENT MOTION FOR LEAVE TO EXCEED PAGE LIMIT

       1.       Pursuant to Local Rule 7(e), Plaintiff Committee on Ways and Means of the

United States House of Representatives (Committee) respectfully moves for leave to file its

memorandum of law in support of its forthcoming opposition to Defendants’ and Defendant-

Intervenors’ motion to dismiss at a length of up to 65 pages.

       2.       On September 6, 2019, Defendants and Defendant-Intervenors filed a 59-page

motion to dismiss, see ECF No. 44, along with two declarations totaling 24 pages, see ECF Nos.

44-3, 44-4. On September 18, 2019, Defendants filed an additional 6-page supplemental

declaration. See ECF No. 47-1. Defendants and Defendant-Intervenors are also entitled to file a

reply not to exceed 25 pages. See ECF No. 38 at 7; ECF No. 2 at 5; LCvR 7(e).

       3.       In light of the number and importance of the issues in this case, as well as the size

of Defendants’ and Defendant-Intervenors’ filings, the Committee believes that a 20-page

extension will enable it to best assist the Court in resolving the questions presented.
            Case 1:19-cv-01974-TNM Document 48 Filed 09/19/19 Page 2 of 2



       4.       Pursuant to Local Rule 7(m), counsel for the Committee have conferred with

counsel for Defendants and Defendant-Intervenors, who have consented to this motion.

       5.       Accordingly, the Committee respectfully requests that the Court set 65 pages as

the limit for the Committee’s memorandum of law in support of its forthcoming opposition to

Defendants’ and Defendant-Intervenors’ motion to dismiss.

                                             Respectfully submitted,

                                             /s/ Douglas N. Letter
                                             Douglas N. Letter (DC Bar No. 253492)
                                                 General Counsel
                                             Todd B. Tatelman (VA Bar No. 66008)
                                                 Deputy General Counsel
                                             Megan Barbero (MA Bar No. 668854)
                                                 Associate General Counsel
                                             Josephine Morse (DC Bar No. 1531317)
                                                 Associate General Counsel
                                             Brooks M. Hanner (DC Bar No. 1005346)
                                                 Assistant General Counsel
                                             Sarah E. Clouse (MA Bar No. 688187)
                                                 Assistant General Counsel

                                             OFFICE OF GENERAL COUNSEL
                                             U.S. HOUSE OF REPRESENTATIVES
                                             219 Cannon House Office Building
                                             Washington, D.C. 20515
                                             Telephone: (202) 225-9700
                                             douglas.letter@mail.house.gov

                                             Counsel for Plaintiff the Committee on Ways and
                                                Means, U.S. House of Representatives

September 19, 2019
